* Writ of error dismissed for want of jurisdiction March 3, 1926.
One of two assignments in appellants' brief is that the trial court erred "in rendering judgment for the plaintiffs (appellees here), and declaring a resulting trust in favor of the plaintiffs in the tract of land sued for, and ordering a partition of said land"; and the other is that "the evidence is not sufficient to sustain the court in holding that said plaintiffs have an interest in said tract of land, and the evidence is insufficient to sustain the findings of the jury in answer to questions Nos. 1, 2, 3, 4, 5, 6, and 7."
Appellees object to a consideration of the assignment first set out above, on the ground that it is too general, and to the other one on that ground, and also on the ground that it is multifarious. In the light of *Page 612 
decisions of the courts construing the statute and rules applicable (article 1612, Vernon's Statute, and rules 24, 25, and 26 for the government of Courts of Civil Appeals), we think a conclusion that the assignments are objectionable on the grounds urged is inescapable. See Chapman v. Reese (Tex.Civ.App.) 268 S.W. 967; Slaydon v. Fuller (Tex.Civ.App.) 266 S.W. 573; Nogals Oil  Gas Co. v. Bank (Tex.Civ.App.) 24 S.W. 341; Texas Employers' Ins. Association v. Pierce (Tex.Civ.App.) 254 S.W. 1019; Luse v. Beard (Tex.Civ.App.) 252 S.W. 243; Riley v. Palmer (Tex.Civ.App.) 250 S.W. 762; Thompson v. Smith (Tex.Com.App.) 248 S.W. 1070.
Therefore, and because we have found nothing in the record indicating that the judgment was not a just one, the assignments will not be considered.
The judgment is affirmed.